DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed August 6, 2021.
	Claims 1-20 are currently pending.
	Claims 1, 2, 4, 5, 7, 13, and 17 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on November 3, 2022 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2022.

Applicant’s election without traverse of polymeric particles with PEGylation, a peptide consisting of an amino acid sequence at least 80% identical to the spike (S) protein binding domain in angiotensin converting enzyme (ACE) 2 protein and blocks the binding of the S protein to the ACE2 protein, SARS-CoV-2 and spike (S) protein, and a protein binding agent at 10-50 wt% based on the total weight of the composition as the species in the reply filed on November 3, 2022 is acknowledged.

Claims 3, 6, 8-12, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2022.
Please note: applicants elected subgenus instead of single, specific species. Therefore, the subgenus was searched.
Priority
The present application claims the benefit of 63/061,862 filed August 6, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2021 is being considered by the examiner.
Claim Interpretation
	Since the present claims are product claims, only the structure required by the claims is considered. The method of utilizing the product is not part of the present claims. Furthermore, any implied structure (e.g. by function, use, etc.) may or may not be considered based on the claim language. The best and most clear way to claim a product is by structure.
	Independent claim 1 requires: particles with a protein binding agent on the surface wherein the protein binding agent binds a capsid protein. Please also refer to the 35 USC § 112 rejections below.
Claim Objections
Claim 4 is objected to because of the following informalities: “group consisting” should read “group consisting of”.  Appropriate correction is required. Applicants may also wish to review the claim to determine if utilizing “capsid protein of the target virus” or “capsid protein of the viral particles” would be beneficial.
Claim 5 is objected to because of the following informalities: “(ACE)” and “ACE2” should correspond (i.e. utilize “(ACE2)” initially).  Appropriate correction is required. Applicants may also wish to consider dependency on claim 4 and the following: “the protein binding agent is a peptide consisting of an amino acid sequence at least 80% identical to the S protein binding domain of ACE2”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed composition. For example, it is unclear if the target virus/viral particles are required by the claim or not. Furthermore, applicants should utilize either target virus or viral particles and not both.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on independent claim 1. Independent claim 1 requires a composition comprising sequestering particles with a protein binding agent on the surface wherein the protein binding agent binds a capsid protein of a target virus. Dependent claim 17 refers to a subject. Since independent claim 1 is drawn to a composition and not to a method of administration, any limitations regarding a subject population are not further limiting (i.e. only limitations regarding the structure of the composition are further limiting). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 7, 13, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition comprising sequestering particles with a protein binding agent on the surface wherein the protein binding agent binds a viral capsid protein without significantly more. The claims recite a “composition for sequestering viral particles of a target virus in the respiratory tract of a subject, comprising an effective amount of sequestering particles having a protein binding agent on the surface of the sequestering particles, wherein the protein binding agent binds a capsid protein on the surface of the viral particles, whereby the sequestering particles and the viral particles form aggregates” (independent claim 1), “wherein the sequestering particles are selected from the group consisting of polymeric particles…lipid/membrane-wrapped particles…” (dependent claim 2), “the protein binding agent is a peptide consisting of an amino acid sequence at least 80% identical to the S protein binding domain…ACE2” (dependent claim 5), and “CD47” (dependent claim 13). Thus, the claims only require a sequestering particle which can be polymeric particles or lipid/membrane-wrapped particles (i.e. naturally occurring cells) with a protein binding agent on the surface which can be ACE2 (i.e. naturally occurring cell with ACE2 alone or in combination with CD47). This judicial exception is not integrated into a practical application because the claims are drawn to a composition. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims read on a naturally occurring composition without any additional structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. U.S. Patent Application Publication 2006/0110758 published may 25, 2006.
For present claims 1, 2, 4, 5, 13, and 17, Zheng et al. teach polypeptides that bind SARS CoV S protein on polymeric microspheres and PEGylation (please refer to the entire specification particularly the abstract; paragraphs 8, 13, 15, 28, 29, 31-33, 37, 39, 43).
Therefore, the teachings of Zheng et al. anticipate the presently claimed composition.

Claims 1, 2, 4, 5, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batlle et al. WO 2018/140456 published August 2, 2018.
For present claims 1, 2, 4, 5, 13, and 17, Batlle et al. teach polymeric nanoparticles comprising ACE2 on the surface with PEGylation (please refer to the entire specification particularly the abstract; paragraphs 3, 8, 28, 43, 49, 54-61, 78, 83, 99).
Therefore, the teachings of Batlle et al. anticipate the presently claimed composition.

Claims 1, 2, 4, 5, 7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latefi WO 2019/046664 published March 7, 2019.
For present claims 1, 2, 4, 5, 7, and 17, Latefi teaches peptides which bind to capsids of SARS-CoV, influenza, rhinovirus, or parainfluenza including ACE2 on the surface of nanoparticles or liposomes wherein ACE2 is at 10 wt% (please refer to the entire specification particularly the abstract; paragraphs 2-4, 6, 18, 29, 37-39, 41, 76, 78, 80, 104, 121, 128, 138, 140, 145, 146, 153, 155-158, 166, 189, 255, 314, 351, 427, 459).
Therefore, the teachings of Latefi anticipate the presently claimed composition. 

Claims 1, 4, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., epub April 14, 2020, Computational Design of ACE2-Based Peptide Inhibitors of SARS-CoV-2, ACS Nano, 14(4): 5143-5147.
For present claims 1, 4, 5, and 17, Han et al. teach ACE2-based peptide inhibitors on nanoparticles (please refer to the entire reference particularly the Abstract and Conclusions).
Therefore, the teachings of Han et al. anticipate the presently claimed compositions.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng et al. U.S. Patent Application Publication 2006/0110758 published may 25, 2006.
For present claims 1, 2, 4, 5, 13, and 17, Zheng et al. teach polypeptides that bind SARS CoV S protein on polymeric microspheres and PEGylation (please refer to the entire specification particularly the abstract; paragraphs 8, 13, 15, 28, 29, 31-33, 37, 39, 43).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
	The claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. varying concentration of a peptide). If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 2, 4, 5, 7, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Batlle et al. WO 2018/140456 published August 2, 2018.
For present claims 1, 2, 4, 5, 7, 13, and 17, Batlle et al. teach polymeric nanoparticles comprising ACE2 on the surface with PEGylation at pharmaceutical concentrations (please refer to the entire specification particularly the abstract; paragraphs 3, 8, 28, 43, 49, 54-61, 78, 83, 99).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
	The claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. varying concentration of a peptide). If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 5, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Latefi WO 2019/046664 published March 7, 2019 and Batlle et al. WO 2018/140456 published August 2, 2018.
For present claims 1, 2, 4, 5, 7, and 17, Latefi teaches peptides which bind to capsids of SARS-CoV, influenza, rhinovirus, or parainfluenza including ACE2 on the surface of nanoparticles or liposomes wherein ACE2 is at 10 wt% (please refer to the entire specification particularly the abstract; paragraphs 2-4, 6, 18, 29, 37-39, 41, 76, 78, 80, 104, 121, 128, 138, 140, 145, 146, 153, 155-158, 166, 189, 255, 314, 351, 427, 459).
However, Latefi does not teach PEGylation. 
For present claims 1, 2, 4, 5, 7, 13, and 17, Batlle et al. teach polymeric nanoparticles comprising ACE2 on the surface with PEGylation at pharmaceutical concentrations (please refer to the entire specification particularly the abstract; paragraphs 3, 8, 28, 43, 49, 54-61, 78, 83, 99).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
	The claims would have been obvious because a particular known technique (i.e. PEGylation of nanoparticles, PEGylation of peptides to increase stability and half-life) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. varying concentration of a peptide). If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 1, 2, 4, 5, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., epub April 14, 2020, Computational Design of ACE2-Based Peptide Inhibitors of SARS-CoV-2, ACS Nano, 14(4): 5143-5147 and Batlle et al. WO 2018/140456 published August 2, 2018.
For present claims 1, 4, 5, and 17, Han et al. teach ACE2-based peptide inhibitors on nanoparticles (please refer to the entire reference particularly the Abstract and Conclusions).
However, Han et al. do not teach the type of nanoparticle or PEGylation. 
For present claims 1, 2, 4, 5, 7, 13, and 17, Batlle et al. teach polymeric nanoparticles comprising ACE2 on the surface with PEGylation at pharmaceutical concentrations (please refer to the entire specification particularly the abstract; paragraphs 3, 8, 28, 43, 49, 54-61, 78, 83, 99).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
	The claims would have been obvious because the substitution of one known element (i.e. genus of nanoparticle) for another (i.e. subgenus of polymeric nanoparticle) would have yielded predictable results (e.g. conjugation of an ACE2 polypeptide to a polymeric nanoparticle, utilization of a polymeric nanoparticle as a therapeutic carrier, etc.) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. PEGylation of nanoparticles, PEGylation of peptides to increase stability and half-life) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. varying concentration of a peptide). If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aydemir et al., epub April 23, 2020, Correspondence: Angiotensin-converting enzyme 2 coated nanoparticles containing respiratory masks, chewing gums and nasal filters may be used for protection against COVID-19 infection, Travel Medicine and Infectious Disease, 37: 101697 (2 pages).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658